Appeal by defendant from two judgments of the County Court, Nassau County (Goodman, J.), *937both rendered October 21,1983, convicting him of criminal sale of a controlled substance in the third degree and attempted criminal possession of stolen property in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.